                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

JOHN FASTRICH and UNIVERSAL
INVESTMENT SERVICES, INC.,
                                                                         8:16CV487
                         Plaintiffs,
                                                                          ORDER
       vs.

CONTINENTAL GENERAL INSURANCE
COMPANY,

                         Defendant.

        This matter is before the Court on the Joint Notice of Conditional Settlement and Motion
to Stay Proceedings (Filing No. 73). The parties have reached a conditional settlement of this
action and the parallel action pending in the Southern District of Ohio, Case No. 17CV615-SJD,
contingent upon court approval. Therefore, the parties jointly request that this Court stay all
proceedings in this action pending approval of the final settlement. Accordingly,


       IT IS ORDERED:
      1. The Joint Notice of Conditional Settlement and Motion to Stay Proceedings (Filing
             No. 73) is granted.
      2. All proceedings in this case are stayed pending final approval of the class action
             settlement in the Ohio action, Case No. 17-CV-00615-SJD.
      3. Within seven (7) days of obtaining final approval of the class action in the Ohio
             action, the parties shall file a joint stipulation of dismissal (or other dispositive
             stipulation) which will fully dispose of this case.


             Dated this 6th day of February, 2019.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
